Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn. 
Claims 1-9, 11-16 are allowed. 
Allowable subject matter:
	The closest prior art fails to teach A probe for an ultrasonic diagnostic apparatus, the probe comprising:
a case;
an acoustic lens disposed in the case and including a concave portion at a front side of the acoustic lens, wherein the concave portion of the acoustic lens is configured to facilitate a performance of a diagnosis with respect to a subject along a curved surface of the subject;
a base member configured to be coupled to the case and comprising a concave portion to face the subject, on a front side of the base member; and
a pad supported by the base member and configured to be detachably coupled, via the base member, to the concave portion of the acoustic lens at the front side of the acoustic lens, the pad comprising a layer configured to directly contact a skin of the subject and disposed on a front side of the pad, the layer being constructed of an ultrasonic wave mediating material,
wherein, in response to the pad and the base member being coupled to the concave portion of the acoustic lens, a concavity of the layer of the pad, a concavity of the concave portion of the base member, and a concavity of the concave portion of the acoustic lens are made similarly oriented so that a concavity facing the skin of the subject is formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793